WILKINS, Justice:
1 1 This case arises from the Tax Commission's (Commission) refusal to grant petitioners an additional hearing regarding the computation method used by the Commission to calculate interest paid on a refund. Petitioners also challenge the computation of interest. Kathleen K. Clements has not appeared either personally or through counsel, and as such, the decision of the Commission as to her is affirmed. William G. Clements has failed to meet his obligation to marshal the evidence supporting the decision of the Commission, and then to demonstrate the fatal flaw in that evidentiary support. The Commission clearly relied upon the description of » interest computation described in the Response to Order filed by the Taxpayer Services Division on March 17, 2000. In so doing, the Commission relied upon substantial and sufficient evidence of the method of calculation and we will not disturb its findings. Furthermore, petitioner has failed to identify any legal basis upon which to criticize the Commission's denial of an additional hearing.
2 Affirmed.
138 Chief Justice HOWE, Associate Chief Justice RUSSON, Justice DURHAM, and Justice DURRANT concur in Justice WILKINS opinion.